Title: To Thomas Jefferson from James Walter, 8 March 1802
From: Walter, James
To: Jefferson, Thomas


            Esteemed Friend,
              Philada. 3 mo 8th. 1802
            Not having any personal acquaintance with thee, it is with extreme reluctance I thus address the Man whose eminent abilities has raised him to be head of the American Republic—
            But having lately purchased a tract of Land in Randolph County Virginia on which as I am inform’d is an elegant scite for a town, which I propose laying out the ensuing summer—I so far request thy patronage as to be permitted to call it “Jefferson,” conscious at the same time that posterity will duly appreciate the merits of a Washington and a Jefferson without the feeble aid of Cities and towns to commemorate their illustrious names—
            Being one of the descendants of Penn I am unused to the Courtly style of sycophants, and which (if I am not deceiv’d in thy Character) is more dissonant in thy ear than unadorned truth—Accept this as an apology—
            With every sentiment of respect I am thy well wisher
            Jas. Walter
            
              If thee should condescend to favour me with an answer, please direct to No. 41 Almond St.
            
          